          Case 1:20-cv-00122-DKW-KJM Document 1 Filed 03/18/20 Page 1 of 4                                   PageID #: 1
ORIGINAL
                                                                                                            FILED IN THE
HtD EEO 1 (Rev OS/OB)Employment Discrinwialion Complaint                                             UNITED STATES DISTRICT COURT
                                                                                                          DISTRICT OF HAWAII
                           A                          ^                                                    MAR 1 8 2020
                                                                                                     J&:P o\ocK ana   min.     M
                     N
                                &))( 9963                                                               SUE BEITIA. CLERK
                     MAILING ADDRESS
                                                                                                                   , iPf^
                                      M-r qfe-roi
                     CITY,ST^TE,ZIP CODE                     ,
                         ^?-77V33-7(/?
                     TELEPHONE NUMBER


                     FACSIMILE AND EMAIL (if applicable)

                                                                 UNITED STATES DISTRICT COURT

                                                                   FOR THE DISTRICT OF HAWAH

                                                                                   CIVIL NO.   C V20 00122 DfCW KJM
                                                                                   EMPLOYMENT DISCREVnNATION
                                                                                        COMPLAINT
                                                           Plaintiff,

                                               vs.




                                            erf
                                                           Defendant(s),


                                   Plaintiff resides at:

                                    Address:                'i'g-361 kfcci^c, Lf
                                    City,State & Zip Code                  iViPc.riT R(tlOI
                                    Phone number:

                                    Defendant is located at:

                                    Adtes:                   HC- fOOl -ogg-ao-os 9I                                 Sr&Jr
                                     City, state & Zip Code                OtwlftrtC.N^Cj


                         EEC 1 - Pagel
Case 1:20-cv-00122-DKW-KJM Document 1 Filed 03/18/20 Page 2 of 4                            PageID #: 2




   3.      This action is brought pursuant to Title Vn ofthe Civil Rights Act of 1964 for
   employment discrimination. Jurisdiction is confeixed on this Court by 42 U.S.C.§ 2000e-5.
   Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g).
   4.       This acts complained of in this suit concern;

            A.       I I          Failure to employ me.
            B.       JXJ.         Termination ofmy employment

            C.        1 I          Failure to promote me.
            D.                     Other acts as specified below:




        EEC 1 - Page2
Case 1:20-cv-00122-DKW-KJM Document 1 Filed 03/18/20 Page 3 of 4                 PageID #: 3




     5.   Defendant's conduct is discriminatory with respect to the following:

          A. ^                  My race or color.
          B.      I I           My religion.
          C.     _Q_            My sex.
          D.       I I          My national origin.
           E.                   Other acts as specified below:

                                                                                               /

      \r\ Ca                            .
     6.    The basic facts surrounding my claim of discrimination are:

      T mas                         'OOVb                     GkI OtA-SiC^ of




      EEO 1 - Page3
Case 1:20-cv-00122-DKW-KJM Document 1 Filed 03/18/20 Page 4 of 4                          PageID #: 4




    7.      The alleged discrimination occurred on or about.            (Date)


    9.      I filed charges with the Federal Equal Employment Opportunity Commission(or the
            State ofHawaii Department ofLabor and Industrial Relations,
            regarding defendant's aUeged discriminatory conduct on or about

     10.     WHEREFORE,Plaintiffprays that the Court grant such relief as may be appropriate,
             including injunctive orders, damages, costs, and attorney fees.


                            Dated:
                                      3/1^190

                                                           Signature ofPlaintiff


                                       P\\         6Vi
                                     Plaintiffs Name - printed, or typed.
                                     (Notarization is not required)




         EEO 1 - Page4
